Exhibit 10.3

Picture 1 [egy-20200630xex10_3g001.jpg]

VAALCO ENERGY, INC.

RESTRICTED STOCK AWARD AGREEMENT

Participant:

﻿

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into by
and between VAALCO Energy, Inc., a Delaware corporation (the “Company”) and
____________________________, an individual and employee of the Company (the
“Participant”), on the 25th day of June 2020 (the “Date of Grant”), subject to
the VAALCO Energy, Inc. 2020 Long Term Incentive Plan (the “Plan”).  This
Agreement is subject to the terms and conditions of the Plan, which is
incorporated herein in its entirety by reference.  A copy of the Plan has been
made available to the Participant.  Capitalized terms not otherwise defined in
this Agreement shall have the meaning given to such terms in the Plan.

WHEREAS,  the Participant is an Employee of the Company, and in connection
therewith, the Company desires to grant restricted shares of the Company’s
Common Stock (the “Common Stock”) to the Participant, subject to the terms and
conditions of this Agreement and the Plan, with a view to increasing the
Participant’s interest in the Company’s success and growth; and

WHEREAS,  the Participant desires to be the holder of shares of Common Stock
subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and such other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.Grant of Common Stock.  Subject to the restrictions, vesting, forfeiture, and
other terms and conditions set forth herein (a) the Company hereby grants to the
Participant,  ________ (______) shares of the Common Stock (the “Restricted
Shares”), and (b) the Participant shall have all rights and privileges of
ownership of the Restricted Shares subject to this Agreement and the terms of
the Plan.

2.Transfer Restrictions.

(a)Generally.  The Participant shall not sell, assign, exchange, pledge,
encumber, gift, devise, hypothecate or otherwise transfer (individually and
collectively, “Transfer”) any Restricted Shares unless and until vested.  The
Transfer restrictions imposed by this Section 2 shall lapse in accordance with
the vesting schedule set out below (the “Vesting Schedule”) when the Restricted
Shares become vested, provided that the Participant then is, and continuously
from the Date of Grant has been, an employee of the Company and there has not
been Termination of Service (as defined in the Plan) before the applicable
vesting date set out in the Vesting Schedule.  The Restricted Shares as to which
such restrictions have lapsed are referred to herein as “Vested Shares.”



--------------------------------------------------------------------------------

 

(b)The Restricted Shares shall be registered in the Participant’s name as of the
Date of Grant through a book entry credit in the records of the Company’s
transfer agent, but shall be restricted as described herein from the Date of
Grant and during the period prior to the vesting of such shares in accordance
with Section 2(d) (the “Restriction Period”).  During the Restriction Period,
any certificates representing the Restricted Shares shall carry a legend
evidencing the restrictions of this Agreement.

(c)If, from time to time during the Restriction Period, there is any stock
dividend, stock split, reorganization, recapitalization, merger, or other event
described in the Plan, any and all new, substituted, additional, or other
securities to which the Participant is entitled by reason of his ownership of
the Restricted Shares shall be considered “Restricted Shares” for purposes of
this Agreement and shall be subject to the restrictions described in this
Agreement during the Restriction Period.

(d)Subject to the restrictions set forth in this Agreement, the Participant
shall have all the rights of a stockholder with respect to the Restricted
Shares, including any applicable voting and dividend rights.     In the event of
forfeiture of the Restricted Shares,  the Participant shall have no further
rights with respect to such Restricted Shares.  The forfeiture of any Restricted
Shares shall not create any obligation to repay cash dividends received as to
such Restricted Shares, nor shall such forfeiture invalidate any votes given by
the Participant with respect to such Restricted Shares prior to forfeiture.  The
Restricted Shares shall become vested during the employment period if the
Participant remains in continuous employment in accordance with the following
Vesting Schedule:

﻿

 

 

Date

Additional Vested
Number of Shares

Total Percentage of Vested Shares

1st year 6/25/2021

1/3

(33%)

2nd year 6/25/2022

1/3

(66%)

3rd year 6/25/2023

1/3

(100%)

﻿

(e)If there is a Change in Control of the Company (as defined in the Plan), all
the then-unvested Restricted Shares shall automatically become 100% vested as of
the date of the Change in Control.

(f)During the Restriction Period, the Participant shall not sell, transfer,
pledge, assign, alienate, hypothecate, or otherwise encumber or dispose of the
Restricted Shares other than by will or the laws of descent and
distribution.  Any attempt to do so contrary to the foregoing shall be null and
void.

(g)Any Restricted Shares forfeited hereunder shall be cancelled and
automatically revert to the Plan.  Any certificate(s) representing Restricted
Shares which include forfeited shares shall only represent the number of
Restricted Shares not forfeited hereunder.  Upon the Company’s request, the
Participant agrees to tender to the Company any certificate(s) representing
Restricted Shares which include forfeited shares for a new certificate
representing only the unforfeited number of Restricted Shares.

3.Termination of Service.    Voluntary or involuntary Termination of Service
shall affect the Participant’s rights under the Agreement as follows:



2

--------------------------------------------------------------------------------

 

(a)Retirement.  In the event of the Participant’s Retirement at or after
attaining (i) age 65 and (ii) at least ten (10) years of employment service, all
of the non-vested Restricted Stock shall become 100% vested as of the date of
Termination of Service.  Upon a Termination of Service due to the Participant’s
Retirement at or after attaining age 65 but without ten (10) years of employment
service, subject to the Vesting Schedule, any non-vested portion of the
Restricted Stock shall immediately terminate and no further vesting shall
occur. 

(b)Death or Total and Permanent Disability.  If the Participant’s Termination of
Service is due to death or Total and Permanent Disability (as defined in the
Plan at the time of such termination), then (i) subject to the Vesting Schedule,
any non-vested portion of the Restricted Stock shall become 100% vested on the
Termination of Service date. 

(c)Other Involuntary Termination or Voluntary Termination.  If the Participant’s
incurs a Termination of Service for whatever reason, or the Participant resigns
for any reason, either voluntarily or involuntarily, except for Retirement,
death or Total and Permanent Disability as set out above, then subject to the
Vesting Schedule, any non-vested portion of the Restricted Stock shall
immediately expire on the date of such Termination of Service. 

4.Issuance of Certificate.

(a)The Restricted Shares shall not be transferred until they become Vested
Shares.  Further, the Vested Shares may not be sold or otherwise disposed of in
any manner that would constitute, in the opinion of counsel for the Company, a
violation of any applicable federal or state securities or other laws or
regulations, or any rules or regulations of any stock exchange on which the
Common Stock is listed.  The Company may cause to be issued a stock certificate,
registered in the name of the Participant, evidencing the Restricted Shares upon
receipt of a stock power duly endorsed in blank with respect to such
shares.  Each such stock certificate shall bear the following or a substantially
similar legend:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the VAALCO Energy,
Inc. 2020 Long Term Incentive Plan and a Restricted Stock Agreement entered into
between the registered owner of such shares and VAALCO Energy, Inc.  Copies of
the Plan and Restricted Stock Agreement are on file in the main corporate
offices of VAALCO Energy, Inc.

(b)The certificate, together with the stock powers relating to the Restricted
Shares evidenced by such certificate, shall be held by the Company.  The Company
shall issue to the Participant a receipt evidencing the certificates held by it
which are registered in the name of the Participant.

(c)Upon the vesting of any Restricted Shares granted hereunder, the Company
shall direct its transfer agent to record such shares as unrestricted or to
deliver to the Participant certificates evidencing such shares.  If certificates
are delivered to the



3

--------------------------------------------------------------------------------

 

Participant, such certificates shall not bear the legend referenced in
Section 3(a).  Nothing herein shall obligate the Company to register the shares
pursuant to any applicable securities law or to take any other affirmative
action in order to cause the issuance or transfer of the shares to comply with
any law or regulation of any governmental authority.  The Participant will enter
into such written representations and agreements as the Company may reasonably
request to comply with any securities law or regulation. 



5.Participant’s Representations.    The Participant acknowledges that the
Participant has been provided a copy of the prospectus, dated June 25, 2020
relating to the issuance of the Restricted Shares. Notwithstanding any provision
hereof to the contrary, the Participant hereby agrees and covenants that the
Participant will not acquire any Restricted Shares, and that the Company will
not be obligated to issue any Restricted Shares or unrestricted shares to the
Participant hereunder or under the Plan, if the issuance of such shares would
constitute a violation by the Participant or the Company of any applicable
federal or state securities or other laws or regulations, or any rules or
regulations of any stock exchange on which the Common Stock is listed, as
determined by legal counsel for the Company.  The rights and obligations of the
Company and the Participant hereunder are subject to all applicable laws and
regulations.

6.Tax Withholding.    The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election.  By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code. To the extent that the receipt or
vesting of Restricted Shares results in compensation income to the Participant
for any tax purposes, the Participant shall deliver to Company at such time the
sum that the Company requires to meet its tax withholding obligations under
applicable law or regulation, and, if the Participant fails to do so, the
Company is authorized to (a) withhold from any cash or stock remuneration then
or thereafter payable to the Participant any federal, state, local or foreign
tax that Company determines is required to be withheld, or (b) sell such number
of Restricted Shares before their transfer to the Participant as is deemed
appropriate to satisfy such tax withholding requirements, before transferring
the resulting net number of shares to the Participant in full satisfaction of
its obligations under this Agreement.   The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant.

7.Interpretation The meaning assigned to each term defined herein shall be
equally applicable to both the singular and the plural forms of such term and
vice versa, and words denoting either gender shall include both genders as the
context requires.  Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.  The terms “hereof,”
“herein” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement.  When a reference is made in this
Agreement to a Section, such reference is to a Section of this Agreement unless
otherwise specified.  The terms “include”, “includes”, and “including” when used
in this Agreement shall be deemed to be followed by the words “without
limitation”, unless otherwise specified.  A reference to any party to this
Agreement or any other agreement or document shall include such party’s
predecessors, successors, and permitted assigns.  Reference to any law means
such law as amended, modified, codified, replaced, or reenacted, and



4

--------------------------------------------------------------------------------

 

all rules and regulations promulgated thereunder.  All captions contained in
this Agreement are for convenience of reference only, do not form a part of this
Agreement, and shall not affect in any way the meaning or interpretation of this
Agreement.  The parties have participated jointly in the negotiation and
drafting of this Agreement; therefore any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party by virtue of the authorship of this Agreement shall not apply to the
construction and interpretation hereof.

8.Participant Acknowledgment.  The Participant acknowledges that (a) he is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) he has read this Agreement and understands its
terms and conditions, (c) he has had ample opportunity to discuss this Agreement
with his legal counsel and tax advisors prior to execution, and (d) no strict
rules of construction shall apply for or against the drafter or any other
party.  It is the desire of the parties hereto that this Agreement be enforced
to the maximum extent permitted by law, and should any provision contained
herein be held invalid or otherwise unenforceable by a court of competent
jurisdiction, the parties hereby agree and confirm that such provision shall be
reformed to create a valid and enforceable provision to the maximum extent
permitted by law.

9.Compliance with Code Section 409A.  The Restricted Shares awarded under this
Agreement are not intended to be subject to Section 409A of the U.S. Internal
Revenue Code of 1986, as amended (“Section 409A”), including the authoritative
guidance issued thereunder, and shall be interpreted and administered to be
exempt from the application of Section 409A to the full extent possible under
Section 409A. 

10.Miscellaneous.

a.Certain Transfers Void.  Any purported transfer of shares of Common Stock in
breach of any provision of this Agreement shall be void and ineffective, and
shall not operate to transfer any interest or title in the purported transferee.

b.No Fractional Shares.  All provisions of this Agreement concern whole shares
of Common Stock.  If the application of any provision hereunder would yield a
fractional share, such fractional share shall be rounded down to the next whole
share if it is less than 0.5 and rounded up to the next whole share if it is 0.5
or more.

c.Not an Employment Agreement.  This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
any employment relationship between the Participant and the Company for any
guaranteed time period.  The employment of the Participant shall be subject to
termination to the same extent as if this Agreement had not been executed.

d.Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal in-hand
delivery, by telecopy or similar facsimile means, by certified or registered
mail, return receipt requested, or by courier or delivery service, addressed to
the Company at its then current main corporate address, and to the Participant
at his address indicated on the Company’s records, or at such other address and
number as a party has last previously designated by written notice given to the
other party in the manner hereinabove set forth.  Notices shall be deemed given
when received, if sent by facsimile means (confirmation of such receipt



5

--------------------------------------------------------------------------------

 

by confirmed facsimile transmission being deemed receipt of communications sent
by facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
courier or delivery service, or sent by certified or registered mail, return
receipt requested.

e.Shares Reserved.  The Company shall, at all times during the period that any
Restricted Shares remain subject to this Agreement, reserve under the Plan such
number of shares of Common Stock as shall be sufficient to satisfy the
requirements of this Agreement.

f.Amendment, Termination and Waiver.  This Agreement may be amended, modified,
terminated or superseded only by written instrument executed by or on behalf of
the Company and the Participant.  Any waiver of the terms or conditions hereof
shall be made only by a written instrument executed and delivered by the party
waiving compliance.  Any waiver granted by the Company shall be effective only
if executed and delivered by a duly authorized executive officer of the Company
other than the Participant.  The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner affect the right
to enforce the same.  No waiver by any party of any term or condition herein, or
the breach thereof, in one or more instances shall be deemed to be, or construed
as, a further or continuing waiver of any such condition or breach or a waiver
of any other condition or the breach of any other term or condition.

g.No Guarantee of Tax Consequences.  The Company makes no commitment or
guarantee that any tax treatment will apply or be available to the Participant
or any other person.  The Participant has been advised, and provided with the
opportunity, to obtain independent legal and tax advice regarding the grant,
vesting, Transfer and the disposition of any Restricted Shares.

h.Severability.  Any provision of this Agreement which is ruled to be invalid or
unenforceable in any applicable jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

i.Supersedes Prior Agreements.  This Agreement, together with the Plan, shall
supersede and replace any and all prior agreements and understandings, oral or
written, between the Company and the Participant regarding the grant of the
Restricted Shares covered hereby.  All prior negotiations and agreements between
the parties with respect to the subject matter hereof are merged into this
Agreement.  Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement or the Plan and that any agreement, statement, or promise that is not
contained in this Agreement or the Plan shall not be valid or binding or of any
force or effect.

j.Recoupment.  The Participant acknowledges, understands and agrees, with
respect to any Restricted Shares delivered to the Participant (or registered in
the Participant’s name) pursuant to this Agreement, that such Shares shall be
subject to recovery by the Company, and the Participant shall be required to
repay such compensation



6

--------------------------------------------------------------------------------

 

or shares of Common Stock, in accordance with the Company’s clawback policy, as
in effect from time to time.  The Participant further acknowledges, understands,
and agrees that the Board retains the right to modify the Company’s clawback
policy at any time.

k.Governing Law.  The Agreement shall be construed in accordance with the laws
of the State of Delaware, without regard to its conflict of law provisions, to
the extent federal law does not supersede and preempt Delaware law.

l.Successors and Assigns.  This Agreement shall bind, be enforceable by, and
inure to the benefit of, the Company and the Participant and any permitted
successors and assigns under the Plan.

11Survival of Certain Provisions.  Wherever appropriate to the intention of the
parties hereto, the respective rights and obligations of the parties hereunder
shall survive any termination or expiration of this Agreement.

12Signature in Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  The parties agree that the delivery
of this Agreement may be effected by means of an exchange of facsimile
signatures which shall be deemed original signatures thereof.

﻿

[Signature page follows.]





7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Restricted Stock Agreement is made and entered into as
of the date first written above.

VAALCO Energy, Inc.

﻿

By:__________________________________

Name:Cary Bounds
Title:Chief Executive Officer

Address for Notices:

VAALCO Energy, Inc.
9800 Richmond Ave.
Suite 700
Houston, TX 77042

Attn:

﻿

Participant:

﻿

__________________________________

Signature

Address for Notices:

﻿



8

--------------------------------------------------------------------------------